Per Curiam.
[¶1] Justin Heldstab appeals from a divorce judgment that divided the parties' property and debts and awarded Makayla Heldstab primary residential responsibility for their child. He argues the district court erred in adopting her proposed findings of fact, conclusions of law, and order for judgment verbatim, rather than making its own determination and issuing its own findings of fact, conclusions of law, and order for judgment. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7) ; McDowell v. McDowell , 2003 ND 174, ¶ 8, 670 N.W.2d 876 (quoting Schmidkunz v. Schmidkunz , 529 N.W.2d 857, 858 (N.D. 1995) ) (" 'When the [district] court affixes its signature to the findings, even though drafted by counsel, they become the findings of the court, and if they adequately explain the basis of the court's decision,' the findings will be upheld."); see also Dale Expl., LLC v. Hiepler , 2018 ND 271, ¶ 8, 920 N.W.2d 750 ; Vetter v. Vetter , 267 N.W.2d 790, 792 (N.D. 1978).
[¶2] Gerald W. VandeWalle, C.J.
Jerod E. Tufte
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen